Filed 3/25/16
                               CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                          (El Dorado)
                                              ----




THE PEOPLE,                                                        C078962

                  Plaintiff and Respondent,              (Super. Ct. No. P14CRF0082)

        v.

BRADLEY MICHAEL ZAUN,

                  Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of El Dorado County, Kenneth J.
Melikian, Judge. Affirmed.

      Benjamin Owens, under appointment by the Court of Appeal, for Defendant and
Appellant.

       Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and Jesse
Witt, Deputies Attorney General, for Plaintiff and Respondent.




                                               1
       A jury found defendant Bradley Michael Zaun guilty of three counts of burglary,
two counts of attempted burglary, and one count of receiving stolen property. On appeal,
defendant challenges only the two convictions for attempted burglary, arguing there is
insufficient evidence to support those convictions. We disagree and affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       In November 2013, defendant, Andrew Robertson, Gary Massey, and Alex
Cochran committed a series of residential burglaries. Their normal approach was for one
of them to knock on the door or ring the doorbell, and if no one answered they would
force the door open and steal what they could.1
       On November 14, 2013, the four men drove to the home of Cory Meeder.
Cochran knocked on the door to see if anyone was home. When the Meeders answered,
Cochran asked if someone named Tyler lived there. The Meeders were suspicious and
told him there was no one named Tyler living there or anywhere else on that street.
Cochran returned to the car and the four men drove away.
       That same day, the four men drove to Diamond Springs and pulled up to the home
of Anna Ahlemeyer. Either Robertson or Cochran went to the front door and knocked
and then went to a second door and knocked.2 The other three men were outside of the
car in the driveway. Ahlemeyer came to the door, and the men left after a brief exchange.
       On September 16, 2014, defendant was charged with three counts of burglary, two
counts of attempted burglary (the Meeder and Ahlemeyer homes), and one count of
receiving stolen property. On February 18, 2015, a jury found defendant guilty of all




1      Because defendant does not challenge his convictions for the completed
burglaries, we do not discuss the facts underlying those counts, other than to note, as we
have, the general modus operandi of the crimes.
2       Robertson testified that it was Cochran who went to the door; Ahlemeyer
identified Robertson as the one who was at the door.

                                             2
charges. The trial court ultimately sentenced defendant to 26 years in prison, which
included enhancements for prior convictions. Defendant timely appealed.
                                        DISCUSSION
       On appeal, defendant contends there was insufficient evidence that he and his
companions attempted to burglarize the Ahlemeyer and Meeder homes because “[t]he
intent to enter the homes . . . was never formed.” He argues that he and his associates
were only casing houses and that the presence of someone in each home “was not an
intervening circumstance that frustrated an attempt, but the failure of a condition
precedent to forming the intent.” We disagree.
       Where, as here, a defendant challenges the sufficiency of the evidence to support
his conviction, “[t]he standard of review is well settled: On appeal, we review the whole
record in the light most favorable to the judgment below to determine whether it discloses
substantial evidence -- that is, evidence that is reasonable, credible and of solid value --
from which a reasonable trier of fact could find the defendant guilty beyond a reasonable
doubt. [Citations.] „ “[I]f the verdict is supported by substantial evidence, we must
accord due deference to the trier of fact and not substitute our evaluation of a witness‟s
credibility for that of the fact finder.” ‟ [Citation.] „The standard of review is the same in
cases in which the People rely mainly on circumstantial evidence. [Citation.] “Although
it is the duty of the [finder of fact] to acquit a defendant if it finds that circumstantial
evidence is susceptible of two interpretations, one of which suggests guilt and the other
innocence [citations], it is the [finder of fact], not the appellate court which must be
convinced of the defendant‟s guilt beyond a reasonable doubt.” ‟ ” (People v. Snow
(2003) 30 Cal.4th 43, 66.)
       “An appellate court must accept logical inferences that the [finder of fact] might
have drawn from the circumstantial evidence.” (People v. Maury (2003) 30 Cal.4th 342,
396.) “[A] jury may not rely upon unreasonable inferences, and . . . „[a]n inference is not
reasonable if it is based only on speculation.‟ ” (People v. Hughes (2002) 27 Cal.4th 287,

                                                3
365.) “Before the judgment of the trial court can be set aside for the insufficiency of the
evidence, it must clearly appear that on no hypothesis whatever is there sufficient
substantial evidence to support the verdict of the [finder of fact].” (People v. Hicks
(1982) 128 Cal.App.3d 423, 429.)
       “Every person who enters any house . . . with intent to commit grand or petit
larceny or any felony is guilty of burglary.” (Pen. Code, § 459.) “An attempt to commit
a crime consists of two elements: a specific intent to commit the crime, and a direct but
ineffectual act done toward its commission.” (Pen. Code, § 21, subd. (a).)
       Here, the intent of defendant and his associates to commit burglary was
sufficiently established. Defendant participated in three completed burglaries in which
the approach was largely the same: knock on doors to see if the houses were occupied,
then force entry to commit theft when no one responded. While a jury might have
concluded that defendant and his associates did not form the intent to burglarize the
homes until they determined the homes were unoccupied, that was not the only
reasonable conclusion available to the jury. A jury could also reasonably conclude, as we
presume the jury did here, that defendant and his associates had the intent to enter the
homes and commit theft when they went to the front door and only abandoned that intent
when someone answered the door. Under that scenario, defendant and his associates had
the specific intent to commit burglary in each case, and the appearance of the Meeders
and Ahlemeyer at their respective doors served to interrupt the intended crimes, making
the actions up to that point ineffectual acts done toward the commission of burglaries.
These are logical inferences that this court must accept on review. (People v. Maury,
supra, 30 Cal.4th at p. 396.) As such, we conclude there was sufficient evidence on
intent to support defendant‟s convictions of attempted burglary.




                                             4
                                   DISPOSITION
       The judgment is affirmed.



                                            /s/
                                            Robie, Acting P. J.



We concur:



/s/
Butz, J.



/s/
Duarte, J.




                                        5